UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6826



COLUMBUS HOWARD SANDIFUR, JR.,

                                                Petitioner - Appellant,

             versus



GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1065-1)


Submitted:    October 20, 2005               Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Columbus Howard Sandifur, Jr., Appellant Pro Se. Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Columbus Howard Sandifur, Jr., a state prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).            The order is not appealable

unless   a   circuit     justice   or   judge     issues   a     certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims    is    debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Sandifur has not made the

requisite     showing.      Accordingly,     we    deny    a     certificate   of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                    - 2 -